     Case 1:20-cv-01471-NONE-EPG Document 18 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.G., a minor, by and through her Guardian         No. 1:20-cv-01471-NONE-EPG
      ad litem, JOHANNA FISHER; and
12    JOHANNA FISHER, an individual,
13                        Plaintiffs,                    ORDER GRANTING STIPULATION TO
                                                         EXTEND DEADLINE TO FILE FIRST
14            v.                                         AMENDED COMPLAINT
15    ARMY NATIONAL GUARD;                               (ECF No. 17)
      CALIFORNIA ARMY NATIONAL
16    GUARD; CALIFORNIA MILITARY
      DEPARTMENT and DOES 1-20,
17
                          Defendants.
18

19
            On January 14, 2021, the parties filed a stipulation to extend the deadline for Plaintiffs to
20
     file their first amended complaint. (ECF No. 17). The parties state that additional parties to a
21
     state-court action may be necessary parties herein, and they need additional time to accomplish
22
     the foregoing. In addition, given the likely addition of new litigants to this case, the parties seek a
23
     continuance of the initial scheduling conference. The Court finds good cause to grant the
24
     requested relief.
25
            Accordingly, IT IS HEREBY ORDERED that:
26
            1. Plaintiffs shall file an amended complaint no later than January 29, 2021.
27
            2. Defendants shall respond to the amended complaint in accordance with Federal Rule
28
                                                         1
     Case 1:20-cv-01471-NONE-EPG Document 18 Filed 01/19/21 Page 2 of 2


 1               of Civil Procedure 15(a)(3).

 2         3. The initial scheduling conference is CONTINUED to April 27, 2021 at 9:30 a.m.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     January 15, 2021                      /s/
 6                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
